Opinisa,l.&~.
                                                      O-1706
                                          Eb, (a) In at    oourt &mald a wm-
                                               plaint lha*gtig . third rio1ati.n
                                               of mlawfully ~opwating a m&w
                                         vehicle upon a pub110 highway at l r&o
                                         of speed in exoe*s ef forty-five milH
                                         per hour k PilodT
                                               (a) Should the complaint show the
                                         fir&, meond and third off.areaT
                                               (a) tier *aa the rrnstiag ooa*ab-
                                          la legally ohargo for making aa arrest?

        g~&m    receivid your bfter &ted ?Jwembber16, lQg9, requesting the
l
piiion of thi8 Doprtment upon the above 'itatodqil~rtioni.




        6oation   93,   of   Artiolo   6271,   Paml   Coda of Tom,   prm'idoa:

                '&    pkrroa &l.timg   uy F$ ,the prwisien,s of thim
        +t     ~ahallk guiltp of a aisdom~tior, aud upon aeaviotloa
         tbrhf      &all,~lm pu+hod   lq . fiw tietl xemidiag i'iw,
        ,tiJlaia ($SO&O)%r       &o flirt~.ffmaro a8d bs a fir 8ot
         &ko$dia~,Two +dzud       &llwa   (#900.00~ for khe stood
        .f?Wii, l     r~'kt lxomding Fire &8drod,Dolkrr    (#600.00)
         or imprirmrat i8 tke oeuntyjail not to l      xow)d 8ixty (60)
         days,   nor w  nuoh firm and imprimamwat I8 the dissretio8
         oftho osurt for lwh ruluequeat~offwiao thorwf’tor.”

        The jurimdietiow,         power md     authority ,d the justise.of~the prso
lrwsuoh aa are fixed by the Cumtitutie8             and the ltatuton of thim State.
Eoaorabl. Otto P. Moors, Pago 2 (O-1706)



               The COn.ti~tie8 ef TOu.,    Artiel. 6, 6OetiO8 19, rend. 18 part
       a. follow.:

                    .Justio.. of the &mom shall h.va jUriSdiStio8 in
               ori&nal mattw. of all oa.a8 wher. the penalty or fina
               t. bo impomd bylawmay .ot 8. more thu Two F&mdr.d
               Ibllars, ud 18 01~11 mttorr   of .ll le8*8 wher. the
               amount i8 c0ntr.wr.y 18 h    Etu8dredDollars or lo.s,
               .xolusiv. of intrzv8t, of rhioh lxoluUV8 l rigirtlljuri.-
               diet108 is nOt giV.8 t. th8 Di.triOt Or b&q    cOU%.;
               and .uob other jurirdiotie8, ariminl l8d 'oivil,a8 may
               k prsvidmd by la, luder .uoh rqulrtiou     a. may b
               prv.oribd by law; ud appeals t. the County Court .hall
               Im l1l.w.d 18 ill ea.08 d.6id.d ti Justlo Courts where
               the judm88t Is for mar8 tha8 Twenty Dollar. lxclu.iv.
               lf oo.t; .8d 1~ all Sriminal .a... under Such ragulatio8
               as rrmybe prararibd by law."

               Artiol. 60 of th. Ced. of Crkni8al ProSed&      of TSu.   provid..:

                    "Jurt1.o. of th8 paoo Shall hay. juri.diotion 18
               Srimi8al ~eS.8 tier. tlw fi8. to k impo.od by law May
               not Sxcsmd fn HUmdrud fbl1arS.S

               With r.f.lra.. to the juriodi.ti.8 of th. o.unty court the aa.ti-
       tution of T.xA., Arti.   6, gW'tiO8 16, prw1d.a 18 part a. f.1low.r

                    "Th. County Ccurt shall hw8 originrmljurbdio-
               tio8 of a11 mi.dan.ansr. of which .xolu.ir. orZgi8al
               jurirdi.tion is mot giY.8 to the Justiw. Court as
               the 8.m. is BOW or may hw.aft.r k prworilmd by law,
               a8d ~~8th.   fin t. k impo8.d shall uoeod $200.00,
               0 . .

               Art1010 66 of th. Cod* of CrM8al    Froaodura   of Toxar r.ad. a.
       f011.w.I

                    FTho C.u8ty Court shall haTo .rigi8al jurirdietio8
               of all mi8dauetiers of rh1.h lxoluriv. origi8al jurisdio-
               ti.8 1. .ot gb.8 to th. ju.ttW .ourt, ud wh.8 th. fi.e
               t. b impo.ad shell lx.o.d Two Huadrod lhll~rs."

                Sooti. 86 of Artis   62 .f the ado   of Crimzaal Prooodur. ef
       Tons   pmido.  ar fol1.w.c

                    "Th. County Court *hall haw .xolu.lve original
               juriSdioti~8 Sf lllmiad.m.anorc, Sxoopt misdeneuors
               involviag .ffioialmi.oonduot, Snd ex..pt oa.e. 18
               nhieh the highost pamalty or fi8.8 that may k imporod
b.8.   ott. PI MOorO, Pa@    3 (Q-1706)



                  uad.r th. lawmay 8.t .x.s.d Pn Euxdr.d D.llsrs, ud
                  awpt; in .ou&i.r wh.r. th. is .stablilhod a l%minl
                  d1.tri.t ..urte."

                  Cou8ty O-I+. hav. ..8.UI-r08tjWi.di.ti.8       With jUrti.0 ..urt. of
       d~danquors l
                  Fg8irabl. ,f8justi.. .~.~rt.~ lbodnrd         ye State, 6 ,Cr.518.
                                                                                  ?.p.
       ~2961, 801.8 f. t‘*p     5 Wm.   Rip,.3018 J.=mi8gr v. Stat., 6 Grim. Rep. 2b8r
       b.p1i8    ~‘o ‘St‘t., 7 ;D%.. It&p.670

                  T8 riow of &ho fOr.g.i8g ‘Uth.ritl.8,it dll b. . ..8 th$t th.
        ..wty l.urt ha. lx.lurir. jurisdistio8 in misdomeuor euos whore the fir
       to ba imp.rod may k 18 .X..SI of Two HumdradD.lk. (#200.00), l wh u s
       th. pr~lty to b. imp.s.d ~bg law i8.lndo? b&h fi8. ud impti,.orm.8te H.D.w
       vo St&;   ~(Crim.App.) ,22 S.U. (2d) 137) $JrPart. 3b-$O8 (t?~i!ao
                                                                        App.) 21 8.W.
       (td) 663; Tuttli vo St&., 1 Grim. App, 3648 Billi8gOly vo Mat., 3 Crime App.
        686.

                    Ths fart that the jurfiro aart is dried jUr#di.ti.8 i8 mird.-
       meuor &I.# who*. kh. *alty       t. k 1wr.d    by law fi.ludor imprin.8m.8t
       doer 80t 8..8.#U11y    meu &At h8 jUStioo.,my,8Ot impri8.8 a lriri8.1. The
       jpstleo M y -h p r iaAulhiBAl     f&r 808-paym.8t oftfi8.8 ud .ortr UdmAy
       Lnpriroa A orimi8al wh.r. 8..or.~ry to assort, pr.t..t ud .&r..       Ma auth-
       lrity 18 .a#~. whuo hi. juri8di.ti.B prop.rly lb ta i88,   Tuttl. v'o stat., 1
       Crime App. 364.

                  RW    ##   +rg.i8g  Wth.l?i+.., y.~ +'. l ti.od th‘t 1% i'sth.
        l
        pk~~oa;fthi8    @O~~mt,     18 l8.w.r t. y.~r f1r.t qu.ati.3, )hat th0 lm-
        p h %8 lhugi8g
                t       ‘,thd   ~tolrtt+ of ~8lawfully +imtiig,+    motor ~ki.10
        &,pe8~th.publ&~.hi,glnmy.at a r&4 if .p..d i8 .~...a of forty-fiv. till.8
        p.r hour must b. P11.d I8 the .eu8* oourk.

                      ~Ih d. &t m.u to .ay that a third umplai8t wuld 8.t ~TI.   fi1.d
        Agahst    a d.fo+dut 18 th. jU.tir Burt .hargi8g a Vi.lati.8 .f ~8Jawful-
       ly l p.rati8g a m.ter r.hi.1. Up.8 the gubli. high-ny. at a rat. of spwd
       ,,SrQ..s. of fu+flw           mI1~p.r  hour, +t if tha ..mplai8t is fi1.d it
                            that tb d.frdut    ha. k.8 twiio pmiou.ly    .o8vi.t.d of
       zgi$        %s.,         If m.h all.gati.88 l
                               "~                   r+mad., the .tiplai8t would
       &rg.     u offoB;& .v.f ah1.h th. ,jwti.. ..+       rruld ~havoa. jpyi.di.ti.a,
       KW.8. tk. ..mplaiat allog.. amd th. pr.of show. prior ..8vi.t%ou for th.
       se+. l ffqiso,     t?xa,+mhusod p.8alti.. for .o.o8d ud~ third Vio ~~tiO88la8a.t
       apply, a           vb gt‘ti, 56 Toxo 6; ‘8d hho d.f.8dut ..88& ..&a%
       K.am.yr., St&to, 79 SOHO 670, a8d .th.r luth.rlti.8 .itid U8d.r Arti.1. 61
       .f ih. b8.1       &do.

                   Tith rofor.8.o to ymr ...o8d qU.sti.8, iho ..u8ty o.Urt haa mob
        jtirdi.$i.8 a#tb     ti8.tit~ti.8 ud laws ra.t.d thoreumdorgiYW its a+
        the peulty providedby th* rkatuto for u lffr.0 with which a dof.8dut
        t. .hargod dmtelmins   th. jurbsdl.fi.+ Th. .mplal8t must sl1.g. fart.
        sUffi.i.8t t. .h.wth. ~.8108       of th. lff.8.o .hug.d. Umdu 8u.h .ir
        .ums*U..s, th. eaplai8t up.8whi.h th. i8f.rnmti.n pr.gar.d by th. .~8ty
Ru.   0e.P.    m..r., P.go 4 (O-1706)



       .ttorrq,.la barad, ud th. iaformatio8 itself rhould ‘1l.g. th. loxvio-
       tio8 of thr dofrdut .for th. n.a~.off8860 upo8 tm SOprate .8d prOvi8u8
       ~oe~rio~#   im order to bring the lA.O within thr jurirdiotiom of the l
                                                                             ouaty
       OOtUt,    go. ‘uthoriti.. oitod uader Art1818 61, supnO

                Im uwor   t. your third qUOstiO8,   it II hold 18 the #ASO .f Soott
      v.,Et&o, 114 S.& (2d) 664, that Arti.10     803, P.~il Cad. of T.xa., giv..
      the sbriff, or .thor par    offi..r, authority te qr8.t A pus08     dth.ut A
      wuiuat wh. lp.r.t.8 A, rutrrobilo  upon the publf. hi&ways i8 oYeO88 of
      forty-five kilos p.r hour ud to doal with him A. provided by Mslv       792,
      P.8‘1 Cod. of Toxu.

                   Artiolo 1066, Cod* of Criminal Pro.odura of Tmss     pr.vid.8 18
       put    ‘I f.llow.s

                  'The folJe%img too8 .h.ll b .llraod the sheriff or othor
                  po~oo'offi.~ pUfoIIUi8g the IMO ~uvioo 18 misd.mouir
                  l.08~ to bo t.xod Ag.18.t the dofoadr8t Q co8viotio8~
                        "1. F o rlxoauti8g ..oh In&at of .rrost
                         u i~pi~s, or mAki8g .msts without rmats,
                         #2d30.~

                  Frrp the cbv.   .+Autos, it
                                           .pp.ars that A .oastablo is oatitlod
       to r.oolvo A fn of tn dollar. whom ho lxooutos the rrruf    lf‘rrort, or
      whir8 h. m&o. amarrest without A rrrut.     Our user   to your  third quor-
      tic8 is, thorofon, in tbo .ffirm.tivo,

                  Wusti8g   th.t ths Abvz. sAtisfA.torily uswrs      your quostic.8,
       nrom.iB

                                                Yours wry    truly




                                                ""/1/ I),Bnri. Davis.

                                                      D. Burl. Dwl..
                                                           A..i.tuQ

       DBDrISrogr

       APPROiltD DBC. 7, 1939                                   APPROVKD
       /./ =-UP    C. .lanmw                                Opi8icB Committ..
       ATTOFBEXG2ilUBAt OF TBXM                                ByFmch‘irmu